Citation Nr: 1605131	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a cut to the left hand.

2.  Entitlement to service connection for a skin condition of the right hand, to include as secondary to a left hand injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1975 to July 1975, and with the National Guard from July 1975 to May 1988.  He has additional periods of service with the National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In September 2015, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.  

The Board notes that the record contains various diagnoses pertaining to the right and left hands.  These diagnoses include left thumb ligamentous tear, healed right fourth metacarpal fracture with residual pain, osteoarthritis of the right thumb metacarpal joint, chronic lichen simplex of the bilateral hands, and right hand strain.  Ordinarily, pursuant to Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the Board would consider all of the diagnoses of record upon the filing of a claim for residuals of an injury.  However, in the present case it is clear that the Veteran is only seeking service connection for the dermatological findings of the bilateral hands.  Indeed, at the videoconference hearing the Veteran testified he did not feel that the June 2012 VA examination was proper as the examiner had focused on the orthopedic findings which were not related to his claim rather than examining his hands for the dermatological findings.  Moreover, the Board notes that the orthopedic disabilities related to the hands were adjudicated in a rating decision of July 2010 at which time service connection was denied.  The Veteran did not appeal that decision.  Therefore, considering the Veteran's statements, the Board finds that the Veteran has knowingly narrowed his claim solely to the dermatological findings.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case in order to ensure due process.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran seeks service connection for skin conditions which he argues are a result of a cut to the palm of the left hand he sustained while on active duty orders in July 2009.  At the videoconference hearing he stated that within a month of the cut to the left hand, he started having problems with the skin around the cut.  Some time later, about a year, the skin problems spread to the right hand.  

The record contains a Statement of Medical Examination and Duty Status of July 2009 which shows the Veteran was seen for a cut to the palm of the left hand which he sustained while opening a plastic container.  The form notes the Veteran was on active duty orders at the time.  

VA outpatient treatment records of December 2011 note the Veteran complained of skin problems on his bilateral palms of the hand.  He stated at the time that he started experiencing these skin problems within a month of the cut to the left hand in service.  Scaly lesions were noted on both hands.  At the time, he was diagnosed with probable lichen simplex chronicus.  

The Veteran was afforded a VA examination in June 2012.  At the time, the examiner diagnosed the Veteran with chronic lichen simplex of the bilateral palms.  In rendering an etiology opinion, the examiner, in regards to the dermatological diagnosis, stated that the Veteran's "right hand exam at the time of the June 1986 injury was normal, as it is during this exam, with the exception of his dermatologic findings which are unrelated to the issue in question."  There was no further discussion of the etiology of the chronic lichen simplex.

Given the above, the Board finds that a new VA examination and opinion are needed prior to deciding the claim.  Indeed, as noted, the Veteran is seeking service connection for the skin problems of the bilateral hands.  However, no etiology opinion was obtained with regards to the dermatological findings.  The June 2012 examiner simply noted the diagnosis and stated it was not related to the issue in question.  The examiner provided no rationale and did not discuss the Veteran's reports of continuity of symptomatology since service.  Therefore, a new examination and opinion are needed.  

Further, the Board notes that the July 2010 rating decision notes that the Veteran reported he continues to have service with the National Guard from 2007 through the present.  As noted, the record contains evidence that, at least in 2009, the Veteran was on active duty orders.  While service treatment records from the National Guard have been requested, the only active duty service dates corroborated are those through May 1988.  The Board finds that all active duty dates after May 1988 should be corroborated.  Therefore, on remand, the AOJ should contact the appropriate agency(ies) to corroborate the Veteran service in the National Guard from May 1988 to the present.  


Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate agency(ies) to confirm all periods of active duty service from May 1988 to through the present.  It is noted that active service periods have been confirmed through May 1988 but the record is clear that the Veteran had additional periods of active duty service with the National Guard since May 1988.  All attempts to corroborate all periods of active service should be clearly documented in the claim file.

2. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any skin condition of the bilateral hands.  The examiner should be provided access to the Veteran's electronic file and the examination report should state that a review of the file was conducted.  

After an examination of the Veteran, the examiner should state all skin conditions currently found.  It is noted that during the pendency of this claim, the Veteran has been diagnosed with chronic lichen simplex of the bilateral palms.  

For each skin disability identified, to include chronic lichen simplex, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is related to active duty service, specifically a cut to the left hand incurred in July 2009.  

As it pertains to the right hand, the examiner should also provide an opinion as to whether any skin condition of the right hand, to include chronic lichen simplex, is related, was caused by or aggravated by, the cut to the left hand in July 2009 or a skin condition of the left hand.  

The examiner should discuss the Veteran's reports of inception of the skin problems on the hands and his claims of continuity of symptomatology.  A complete rationale for all opinions rendered must be provided.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion without resort to mere speculation he or she should so indicate and discuss in detail why an opinion cannot be provided.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




